Where any person, or the person under whom he claims, shall have been or shall continue to be in possession of any lands whatever under titles derived from sales made either by creditors, executors, or administrators of any person deceased, or by husbands and their wives, or by indorsement of patents, or other colorable title for the space of twenty-one years, all such possessions of lands under such title shall be and are declared good, and are a bar against the entry (137) of any person under the right or claim of the State, provided
the possession so set up shall have been ascertained and identified under known and visible lines or boundaries. Rev. Stat., 372. If the defendant had rested his defense solely under this statute, then color of title would have been indispensable for him. But this statute does not affect the common-law principle of presuming a grant. Fitzrandolph v.Norman, 4 N.C. 564; Harris v. Maxwell, 20 N.C. 382. It is very true that possession of a part is possession of the whole claimed by a deed when there is no adverse possession or superior title. Carson v. Burnett,18 N.C. 546. The lands in controversy were circumscribed by the well known lines and boundaries of other coterminous tracts, which well might, or might not be, the lines and boundaries of an old patent covering the land now in dispute. If they were well known as the lines and boundaries of this tract of land, as well as of the others (as the witnesses prove to have been the fact), they furnish by reputation the boundaries of the land of which Black and the defendants have held the possession. Tate v. Southard,8 N.C. 45. Black for thirty-five years exercised dominion over the whole tract by claiming it and cutting timber occasionally up to those very lines and boundaries; and he had, between twenty-five and thirty years ago, cleared, inclosed, and cultivated a part of the land, and that field, and another field on the said land, had been in his and the defendant's actual possession and *Page 103 
cultivation from that time to the commencement of this action. All necessary assurances may and ought to be presumed upon a long actual possession and enjoyment. But when one enters upon land without any conveyance or other thing to show that he claims, his possession cannot by presumption or implication be extended beyond his occupation defacto. To allow him to say that he claims to certain lines and boundaries beyond his occupation and not visible and known of (138) itself is not sufficient evidence of his possession to those lines or boundaries; one cannot thus make himself in possession, contrary to the fact. Bynum v. Thompson, 25 N.C. 578. In that case there was no possession of any part of the land covered or supposed to be covered by both titles, nor were there any visible boundaries known or generally reported to be those of the Braswell patent; but there was simply a declaration by Lane, who had no conveyance from Braswell, that he claimed under that patent, and, therefore, claimed the land covered by it, wherever the boundaries might be, and although they were uncertain. That would not do; for it would be working a possession by a claim merely, without either title or actual occupation. But when a person (as Black was) has not only been in the actual occupation of a part of a tract of land for twenty-five or thirty years, but has also claimed it, and exercised acts of dominion and ownership over it up to a well defined boundary for that and a longer time, we must say that we think that it, altogether, was evidence that should have been left to the jury to presume a grant of the land from the State to Black or those under whom he claimed.
PER CURIAM.                                          New trial.
Cited: May v. Mfg. Co., 164 N.C. 265.
(139)